DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention group I in the reply filed on 7/11/2022 is acknowledged.  The traversal is on the ground(s) that “Since the present application is an international application, thus the determination of the unity of the claims is subject to PCT Rule 13.1.” This is not found persuasive because the present application is not an international application. See ADS and paragraph [1] of the pending application. Consequently, Applicant’s arguments are not persuasive.  
The requirement is still deemed proper and is therefore made FINAL. 
Accordingly, claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Filing Dates for the Claims — All Claims Not Entitled to Priority Dates
Applicant’s claim for the benefit of prior-filed foreign applications CN201610747047.3, CN201610742776.X, and CN201610738773.9 under 35 U.S.C. 119(a)-(d) and Applicant’s claim for the benefit of prior-filed application 16328290 and prior-filed international application PCT/CN2017098811 under 35 U.S.C. 120, 121, 365(c), or 386(c) are acknowledged. However, according to the filing receipt mailed 11/27/2020, neither domestic benefit claim nor foreign benefit claim was entered. Therefore, the instant application currently does not have any benefit of prior-filed applications. 
In addition, Applicant has not yet complied with one or more conditions to actually be entitled to benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) and under 35 U.S.C. 120 or 365(c) and as follows:
In response to your request for a corrected Filing receipt, the Office is unable to comply with because the priority or continuity claim has not been entered because it was not filed during the required time period. 
Applicant is reminded that 37 CFR 1.76 (c)(1) states “Correcting and updating an application data sheet. (1) ... inventorship changes must comply with the requirements of § 1.48, foreign priority and domestic benefit information changes must comply with §§ 1.55 and 1.78, and correspondence address changes are governed by § 1.33(a)”. 
Applicant is reminded that 37 CFR 1.78(d)(3)(ii) states “If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application.” Thus, for this instant application, a claim to a domestic benefit must be submitted by 01/04/2021 (four months from the actual filing date of the instant application).
Applicant is reminded that 37 CFR 1.55 (b) states “The nonprovisional application must be: (1) Filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed, subject to paragraph (c) of this section (a subsequent application); or (2) Entitled to claim the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  of a subsequent application that was filed within the period set forth in paragraph (b)(1) of this section.” 
Applicant may wish to consider filing a petition to accept an unintentionally delayed claim for priority. See 37 CFR 1.55 (e) and 37 CFR 1.78 (e) for the requirements of a petition to restore the right of priority. 
Besides, the certified copies of the foreign priority applications CN201610747047.3, CN201610742776.X, and CN201610738773.9 have not been received. Although a certified copy of the international application is not on file, it appears to have been published by the International Bureau as WO2018036542A1 and thus is unnecessary at this time. MPEP 1895.01.
Applicant is reminded that 37 CFR 1.55 (f)(3) states “If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a)  or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g)”.
Further, the prior-filed international application PCT/CN2017098811 and the foreign applications CN201610747047.3, CN201610742776.X, and CN201610738773.9 are not in English. 
In addition, it appears that the English translations filed on 07/11/2022 are not accurate because of the following reasons: 
Certified copies of the foreign priority applications CN201610747047.3, CN201610742776.X, and CN201610738773.9 have not been received. 
Certified copy of the foreign priority application CN201610747047.3 submitted in parent application 16328290 does not have paragraph numbers but the submitted English translation of CN201610747047.3 has paragraph numbers.
Contents in the same paragraph of the English translation of CN201610747047.3 and the certified copy of CN201610747047.3 submitted in application 16328290 are different. For example:
certified copies of CN201610747047.3
English translation of CN201610747047.3
Paragraph 24 
    PNG
    media_image1.png
    375
    1428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    667
    media_image2.png
    Greyscale


Contents in the same paragraph of the English translation of CN201610747047.3 and of the foreign document CN106696501A (published document of CN201610747047.3) are different. For example:
CN106696501A (published document of CN201610747047.3)
English translation of CN201610747047.3

    PNG
    media_image3.png
    168
    633
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    98
    667
    media_image2.png
    Greyscale


Contents in the same paragraph of the English translation of CN201610742776X and of the foreign document CN106158916A (published document of CN201610742776X) are different. For example:
CN106158916A (published document of CN201610742776X)
English translation of CN201610742776X

    PNG
    media_image4.png
    178
    653
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    349
    655
    media_image5.png
    Greyscale


Contents in the same paragraph of the English translation of CN2016107387739 and of the foreign document CN106252528A (published document of CN2016107387739) are different. For example:
CN106252528A (published document of CN2016107387739)
English translation of CN2016107387739

    PNG
    media_image6.png
    145
    654
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    84
    645
    media_image7.png
    Greyscale



Thus, claim 1 and its dependent claims do not appear entitled to the foreign application filings or the international application filing, and instead are accorded the actual filing date of the parent application 16328290 (02/26/2019).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 recites “by using the solution method, making the ink having the same hydrophobicity- hydrophilicity as the first modified surface of the surface modified mask plate enters the corresponding sub-pixel area through the hollow portions.” There is insufficient antecedent basis for the limitation “the solution method” and “the ink” in the claim.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a) (1)/(a)(2) as being anticipated by Moriya et al. (US Pub. 20060178014) as evidenced by Li et al. (US Pub. 20150018901) and Fujii et al. (US Pub. 20050285084).
Regarding claim 1, Moriya et al. discloses in Fig. 1 a surface modification mask plate [bank layer including banks B], being provided with multiple hollow portions [spaces between banks B], the surface modification mask plate [B] has a modified surface, the modified surface includes a first modified surface [non lyophobic surface] and a second modified surface [lyophobic surface], the first modified surface [non lyophobic surface] is set around the hollow portions [spaces between banks B], the modified surface except the first modified surface [non lyophobic surface] is the second modified surface [lyophobic surface], and the first modified surface [non lyophobic surface] and the second modified surface [lyophobic surface] are different and are respectively selected from one of a hydrophilic surface [non lyophobic surface] and a hydrophobic surface [lyophobic surface] (Li et al. provides evidence in paragraph [0043] and Fujii et al. provides evidence in paragraph [0046], [0207] that hydrophilic and lyophilic are synonyms and hydrophobic and lyophobic are synonyms).

Claim 1 is rejected under 35 U.S.C. 102 (a) (1)/(a)(2) as being anticipated by Kim et al. (US Pub. 20160111681)
Regarding claim 1, Kim et al. discloses in Fig. 2A, Fig. 2C, paragraph [0034]-0035], [0076]-[0077] a surface modification mask plate [130], being provided with multiple hollow portions [130a], the surface modification mask plate [130] has a modified surface, the modified surface includes a first modified surface [exposed surface of 132] and a second modified surface [exposed surface of 131], the first modified surface [exposed surface of 132] is set around the hollow portions [130a], the modified surface except the first modified surface [exposed surface of 132] is the second modified surface [exposed surface of 131], and the first modified surface [exposed surface of 132] and the second modified surface [exposed surface of 131] are different and are respectively selected from one of a hydrophilic surface [surface of 131 is hydrophilic because it can bind with a hydrophilic head] and a hydrophobic surface [exposed surface of 132]. 

Claims 1, 6-20 are rejected under 35 U.S.C. 102 (a) (1)/(a)(2) as being anticipated by Zhen et al. (CN106696501 A)
Regarding claim 1, Zhen et al. discloses in Fig. 1, paragraph [0005], paragraph [0024] a surface modification mask plate, being provided with multiple hollow portions [10], the surface modification mask plate has a modified surface [20], the modified surface [20] includes a first modified surface [210] and a second modified surface [220], the first modified surface [210] is set around the hollow portions [10], the modified surface [20] except the first modified surface [210] is the second modified surface [220], and the first modified surface [210] and the second modified surface [220] are different and are respectively selected from one of a hydrophilic surface and a hydrophobic surface.

Regarding claim 6, Zhen et al. discloses in Fig. 2, paragraph [0030] a manufacturing method for an electroluminescence device, comprising the following steps: 
step S1', providing a first electrode substrate with a pixel separating structure, the pixel separating structure is provided with multiple mutually separated sub-pixel areas; 
step S2', disposing a mask plate on one side, provided with the pixel separating structure, of the first electrode substrate, a surface of the mask plate is set away from the first electrode substrate, and one or more hollow portions of the mask plate are set corresponding to each sub-pixel area in at least partial sub-pixel areas; and 
step S3', by using the solution method, making the ink having the same hydrophobicity-hydrophilicity as the first modified surface of the surface modified mask plate enters the corresponding sub-pixel area through the hollow portions; and 
step S4', drying or solidifying the ink in the sub-pixel area, so as to form a light emitting layer or a functional layer.

Regarding claims 7-8, Zhen et al. discloses in paragraph [0036] and [0039] wherein the ink is any one of a hole injection material ink, a hole transmission material ink, an electron injection material ink or an electron transmission material ink, in the step S4', the ink is dried, so as to form a corresponding hole injection layer, a hole transmission layer, an electron injection layer or an electron transmission layer; or the ink is any one of a quantum dot material ink and a organic light emitting material ink, in the step S4', the ink is dried, so as to form a corresponding quantum dot light emitting layer or an organic light emitting layer; 
wherein while the ink is the quantum dot material ink, the manufacturing method further includes a process of at least one time of repeatedly performing the step S2' to the step S4', in each time of the repeated process, the hollow portions of the used surface modified mask plate correspond to the different sub-pixel areas, the light emitting colors of the used ink are different.

Regarding claims 9 -10, Zhen et al. discloses in paragraph [0035], wherein in the step S3', using a spray-coating technology or an inkjet printing technology so that the ink enters the sub-pixel area through the hollow portions, and the spray-coating technology is ultrasonic spray-coating preferably; 
wherein the ultrasonic frequency used by the ultrasonic spray-coating is 45 kHz -180 kHz.

Regarding claims 11-20, Zhen et al. discloses in paragraph [0013]-[0014], [0040]-[0041] wherein after the step S4', the manufacturing method further includes the following steps: step S5', while the light emitting layer is formed in the step S4', one side, away from the first electrode substrate, of the light emitting layer is provided with a second electrode; or step S5', while the functional layer is formed in the step S4', the functional layer is a first injection layer or a first transmission layer, one side, away from the first electrode substrate, of the first injection layer or the first transmission layer is provided with the light emitting layer, and one side, away from the first electrode substrate, of the light emitting layer is provided with the second electrode.
wherein while the functional layer is formed in the step S4', and the functional layer is the first injection layer, in the step S5', the manufacturing method further includes the following steps: before a process of installing the light emitting layer, repeatedly performing the steps from S2' to S4', so that a first transmission layer is set on a surface of the first injection layer; after the process of installing the light emitting layer, repeatedly performing the steps from S2' to S4', so that a second transmission layer is set on a surface of the light emitting layer; and after a process of installing the second transmission layer, repeatedly performing the steps from S2' to S4', so that a second injection layer is set on a surface of second transmission layer.

Claims 1, 6-20 are rejected under 35 U.S.C. 102 (a) (1)/(a)(2) as being anticipated by Zhen et al. (US Pub. 20190214604)
Regarding claims 1, 6-20, Zhen et al. discloses every limitations of claims 1, 6-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822